DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotationally movable closing element in the housing which, in a first position, releases a flow through the service chamber from the first to the second opening and, in a second position, blocks a flow through the service chamber” recited in claim(s) 1, line(s) 8-10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Currently, the drawings illustrate a handle (8), which is directly fixed to a guide body (12), the guide body (12) being rotationally fixed to the housing (2) by means of screwing, gluing, welding or being integrally formed therewith.  The drawings do not illustrate (nor does the specification describe) how the rotatable closing element (3) is connected to the handle (8) to allow rotation by the handle (see also specification paragraph [0043]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The current disclosure is not enabling for or provides sufficient description for “a rotationally movable closing element in the housing which, in a first position, releases a flow through the service chamber from the first to the second opening and, in a second position, blocks a flow through the service chamber” as claimed in claim 1, lines 8-10.  Applicant’s disclosure (see paragraph [0043]) describes the closing element (3) being connected to a handle (8), which allows easy rotation of the closing element thereby; however, Applicant’s drawings illustrate the handle (8) being fixed to a guide body (12), which is fixed to the housing (see paragraph [0038]) by means of screwing, gluing, welding or is integrally formed with the housing (2).  It is unclear as to how the closing element (3) is caused to rotate relative to the housing (2), since the handle (8) is connected an element, the guide body (12), which is rotationally fixed to the housing (2).  Typically, a separate valve stem extends through the guide body (12) and housing (2), wherein the valve stem is rotationally fixed to the closing element (3) and the handle (8) to allow rotation of the closing element (3) by means of the handle (8); however, the current disclosure lacks the mechanical structure allowing such rotational interaction between the closing element (3) and handle (8) relative to the housing (2).
Appropriate correction is required.
Claim Objections
Claim(s) 1, 2, 4, 6 and 8-13 is/are objected to because of the following informalities:  
In claims 1, 4, 6 and 9-11, all recitations of “the housing” should read –the hollow cylindrical housing--.
In claims 2, 11 and 13, all recitations of “the closing element” should read –the rotationally movable closing element--.
In claim 8, line 2, the recitation “the end region” should read –[[the]]an end region--.
In claim 10, line 3, the recitation “the movement” should read –[[the]]a movement--.
In claim 11, line 3, the recitation “the flushing connections” should read –the at least two flushing connections--.
In claim 12, line 2, the recitation “the flushing connections” should read –the at least two flushing connections--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without rotational movement between guide body (12) and the hollow cylindrical housing (2), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 recites the limitation “a rotationally movable closing element in the housing which, in a first position, releases a flow through the service chamber from the first to the second opening and, in a second position, blocks a flow through the service chamber” in lines 8-10.  Applicant’s disclosure (see paragraph [0043]) describes the closing element (3) being connected to a handle (8), which allows easy rotation of the closing element thereby; however, Applicant’s drawings illustrate the handle (8) being fixed to a guide body (12), which is fixed to the housing (see paragraph [0038]) by means of screwing, gluing, welding or is integrally formed with the housing (2).  It is unclear as to how the closing element (3) is caused to rotate relative to the housing (2), since the handle (8) is connected an element, the guide body (12), which is rotationally fixed to the housing (2).  Typically, a separate valve stem extends through the guide body (12) and housing (2), wherein the valve stem is rotationally fixed to the closing element (3) and the handle (8) to allow rotation of the closing element (3) by means of the handle (8); however, the current disclosure lacks the mechanical structure allowing such rotational interaction between the closing element (3) and handle (8) relative to the housing (2).
Claims 2-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because they depend upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one measurand of a medium” in line 1.  This recitation appears to have a typo; however, the claim is unclear as to what is meant by this recitation. 
Regarding claim 6, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation “a handle for moving the closing element is arranged thereupon” in line 2; however, the claim is unclear as to what structure the handle is arranged upon.
Claims 2-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend upon a rejected base claim.
Allowable Subject Matter
Claim(s) 1-13 would be allowable if rewritten or amended to overcome claim objections and/or the rejection(s) under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art does not disclose or render obvious the hollow cylindrical housing being designed to be arranged at least sectionally in the container in combination with the remainder limitations of the claim.
Claims 2-13 are allowable because they require all the limitations of an allowable claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US5560392 and SE438194 disclose a ball valve having a sensor, which extends through a bore of a valve housing and into a fluid passage of a valve ball.  US3352155 discloses a ball valve having a sensor extending into a blind bore of a valve stem.  DE3815710 discloses a ball valve having a probe extending through a fluid passage of a valve ball when the valve ball is rotated to a closed position.  EP2385280 discloses a ball valve having sending probes extending through a valve stem into a fluid passage of a valve ball.  DE9113951 discloses a ball valve having a sensor extending through a blind bore of a valve stem.  GB2174788 discloses a ball valve having a valve stem formed integrally with a valve ball, and a blind bore extending through the valve stem and valve ball assembly, wherein the blind bore houses a sensor element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753